USCA4 Appeal: 19-4267      Doc: 50         Filed: 02/08/2022     Pg: 1 of 6




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-4267


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        SAHEED JAMAL GRANT,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:18-cr-00107-MR-WCM-1)


        Submitted: January 12, 2022                                       Decided: February 8, 2022


        Before NIEMEYER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Craig M. Cooley, COOLEY LAW OFFICE, Cary, North Carolina, for
        Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4267       Doc: 50          Filed: 02/08/2022      Pg: 2 of 6




        PER CURIAM:

               Saheed Jamal Grant appeals his conviction and the 180-month sentence imposed

        after he pled guilty, pursuant to a plea agreement, to possession of a firearm by a felon, in

        violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1). Counsel has filed a brief in accordance

        with Anders v. California, 386 U.S. 738 (1967), stating there are no meritorious issues for

        appeal, but raising as a possible issue for review the continued validity of Grant’s sentence,

        which was enhanced under the Armed Career Criminal Act, 18 U.S.C. § 924(e) (ACCA).

        Grant filed pro se supplemental briefs in which he challenges his Sentencing Guidelines

        range calculation, asserts that his counsel rendered ineffective assistance, and suggests that

        his conviction has been invalidated by Rehaif v. United States, 139 S. Ct. 2191 (2019). The

        Government has declined to file a response brief. Finding no error, we affirm.

               Because Grant did not challenge his conviction in the district court, we review

        Grant’s Rehaif argument for plain error. See Fed. R. Crim. P. 52(b); United States v. Olano,

        507 U.S. 725, 731-32 (1993). To establish plain error, Grant must show that an error

        occurred, that the error was plain, and that the error affected his substantial rights. See

        Olano, 507 U.S. at 732; see also United States v. Dominguez Benitez, 542 U.S. 74, 83

        (2004) (holding that, in the guilty plea context, an error affects substantial rights if there is

        “a reasonable probability that, but for the error, [the defendant] would not have entered the

        plea”). Even if Grant makes this three-part showing, however, correction of the error

        remains within our discretion, which “should not [be] exercise[d] . . . unless the error

        seriously affects the fairness, integrity or public reputation of judicial proceedings.” Olano,

        507 U.S. at 732 (brackets and internal quotation marks omitted).

                                                       2
USCA4 Appeal: 19-4267      Doc: 50         Filed: 02/08/2022     Pg: 3 of 6




               We reject Grant’s suggestion that his conviction is no longer lawful under Rehaif.

        In Rehaif, the Supreme Court held that, to obtain a felon in possession conviction, “the

        Government must prove both that the defendant knew he possessed a firearm and that he

        knew he belonged to the relevant category of persons barred from possessing a firearm.”

        Rehaif, 139 S. Ct. at 2200. But the factual basis underlying Grant’s conviction and to

        which he expressly agreed indicated that, on the date of his arrest and after being advised

        of his rights under Miranda v. Arizona, 384 U.S. 436 (1966), Grant informed an officer

        that he was previously convicted of a felony.

               As it is undisputed that Grant was fully aware he was a convicted felon at the time

        he committed the crime to which he pled guilty, Rehaif affords Grant no relief. See Greer

        v. United States, 141 S. Ct. 2090, 2097 (2021) (holding that a “defendant faces an uphill

        climb in trying to satisfy the substantial-rights prong of the plain-error test based on an

        argument that he did not know he was a felon” because “[i]f a person is a felon, he

        ordinarily knows he is a felon”). Moreover, a review of Grant’s plea hearing establishes

        that the district court complied with the requirements of Fed. R. Crim. P. 11 and that

        Grant’s plea was knowingly, voluntarily, and intelligently made, with full knowledge of

        the consequences attendant to his guilty plea. We therefore affirm Grant’s conviction.

               We also affirm Grant’s sentence. We review a criminal sentence, “whether inside,

        just outside, or significantly outside the Guidelines range,” for reasonableness, “under a

        deferential abuse-of-discretion standard.” United States v. King, 673 F.3d 274, 283 (4th

        Cir. 2012); see Gall v. United States, 552 U.S. 38, 51 (2007). The first step in this review

        requires us to ensure that the district court committed no “significant procedural error.”

                                                     3
USCA4 Appeal: 19-4267       Doc: 50          Filed: 02/08/2022      Pg: 4 of 6




        United States v. Evans, 526 F.3d 155, 162 (4th Cir. 2008) (internal quotation marks

        omitted). Procedural errors include “failing to calculate (or improperly calculating) the

        Guidelines range, treating the Guidelines as mandatory, failing to consider the [18 U.S.C.]

        § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

        adequately explain the chosen sentence—including an explanation for any deviation from

        the Guidelines range.” Gall, 552 U.S. at 51.

               “[I]f a party repeats on appeal a claim of procedural sentencing error . . . [that] it has

        made before the district court, we review for abuse of discretion” and will reverse “unless

        we conclude that the error was harmless.” United States v. Lynn, 592 F.3d 572, 576 (4th

        Cir. 2010). “In assessing whether a district court properly calculated the Guidelines range,

        including its application of any sentencing enhancements, [we] review the district court’s

        legal conclusions de novo and its factual findings for clear error.” United States v. Horton,

        693 F.3d 463, 474 (4th Cir. 2012) (internal quotation marks, alteration, and emphasis

        omitted).

               In reviewing a sentence for substantive reasonableness, we “examine[] the totality

        of the circumstances,” and, if the sentence is within the properly calculated Guidelines

        range, we presume on appeal that the sentence is substantively reasonable. United States

        v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). “Such a presumption can only

        be rebutted by showing that the sentence is unreasonable when measured against the 18

        U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

               We conclude that Grant’s sentence is procedurally and substantively reasonable.

        Grant’s Guidelines range was correctly calculated and he faced a 15-year statutory

                                                       4
USCA4 Appeal: 19-4267      Doc: 50          Filed: 02/08/2022     Pg: 5 of 6




        mandatory minimum sentence, which became his Guidelines range. The district court

        adopted the Guidelines range set forth in Grant’s presentence report, listened to counsel’s

        argument regarding the § 3553(a) factors, afforded Grant an opportunity to allocute, and

        imposed the statutory mandatory minimum sentence applicable to Grant’s conviction,

        which was requested by both parties. We discern no basis on which to question the

        substantive reasonableness of Grant’s sentence and, thus, affirm the 180-month sentence.

               Although Grant also suggests that he received constitutionally ineffective assistance

        of counsel, unless the record conclusively establishes that counsel rendered ineffective

        assistance, such claims are not cognizable on direct appeal. United States v. Faulls, 821

        F.3d 502, 507-08 (4th Cir. 2016). Because the record does not conclusively establish that

        counsel rendered ineffective assistance, we decline to address this claim on direct appeal.

        Thus, Grant’s arguments are more appropriately raised, if at all, in a 28 U.S.C. § 2255

        motion. See United States v. Baldovinos, 434 F.3d 233, 239 & n.4 (4th Cir. 2006). We

        express no opinion as to the merits of Grant’s ineffective assistance of counsel claims.

               In accordance with Anders, we have reviewed the entire record and have found no

        meritorious issues for appeal. * We therefore affirm the district court’s judgment. This

        court requires that counsel inform Grant, in writing, of the right to petition the Supreme

        Court of the United States for further review. If Grant requests that a petition be filed, but

        counsel believes that such a petition would be frivolous, then counsel may move in this



               *
                We have considered the remaining challenges Grant raises in his pro se briefs and
        find them to be meritless.

                                                      5
USCA4 Appeal: 19-4267      Doc: 50        Filed: 02/08/2022     Pg: 6 of 6




        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Grant. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    6